 1   LAURA A. STOLL (SBN 255023)
     LStoll@goodwinlaw.com
 2   GOODWIN PROCTER LLP
     601 South Figueroa Street, 41st Floor
 3   Los Angeles, California 90017
     Tel.: +1 213 426 2500
 4   Fax: +1 213 623 1673

 5   DAVID ROSSITER CALLAWAY (SBN 121782)
     DCallaway@goodwinlaw.com
 6   GOODWIN PROCTER LLP
     601 Marshall Street
 7   Redwood City, California 94063
     Tel.: +1 650 752 3100
 8   Fax: +1 650 853 1038

 9   BARRY W. LEE (SBN 088685)
     bwlee@manatt.com
10   MANATT PHELPS & PHILLIPS LLP
     One Embarcadero Center, 30th Floor
11   San Francisco, California 94111
     Tel.: +1 415 291 7450
12   Fax: +1 415 291 7474

13   Attorneys for Defendant
     BANK OF AMERICA, N.A.
14

15
                                   UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
     JENNIFER YICK, on behalf of herself and all   Case No. 3:21-cv-00376-VC
18   others similarly situated,

19                    Plaintiff,                   DEFENDANT BANK OF AMERICA’S
                                                   RESPONSE TO PLAINTIFFS’ MOTION TO
20          v.                                     CONSOLIDATE RELATED CASES AND TO
                                                   APPOINT LEAD COUNSEL AND EXECUTIVE
21   BANK OF AMERICA, N.A., and DOES 1-20,         COMMITTEE
     inclusive,
22                                                 Courtroom: 4 – 17th Floor
                      Defendants.                  Judge: Hon. Vince Chhabria
23
                                                   Complaint filed: January 14, 2021
24

25   This document also relates to:                Case No. 3-21-cv-00494-VC
26   CARLOS RODRIGUEZ, on behalf of himself
     and all others similarly situated,
27
                      Plaintiff,
28                                                 Judge: Hon. Vince Chhabria

        DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
           APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1          v.
                                                  Complaint filed: January 20, 2021
 2   BANK OF AMERICA, N.A.,

 3                    Defendant.

 4   This document also relates to:               Case No. 3:21-cv-00547-VC
 5   J. MICHAEL WILLRICH, on behalf of himself
     and all others similarly situated,
 6
                      Plaintiffs,                 Judge: Hon. Vince Chhabria
 7
            v.                                    Complaint filed: January 22, 2021
 8
     BANK OF AMERICA, N.A., and DOES 1-20,
 9   inclusive,
10                    Defendants.
11   This document also relates to:               Case No. 3:21-cv-00572-VC
12   LINDSAY MCCLURE, on behalf of herself and
     all others similarly situated,
13
                      Plaintiff,
14                                                Judge: Hon. Vince Chhabria
            v.
15                                                Complaint filed: January 25, 2021
     BANK OF AMERICA, N.A., and DOES 1-20,
16   inclusive,
17                    Defendants.
18   This document also relates to:               Case No. 3:21-00615-VC
19   ROLAND OOSTHUIZEN and ROSEMARY
     MATHEWS, on behalf of themselves and all
20   others similarly situated,
21                    Plaintiffs,                 Judge: Hon. Vince Chhabria
22          v.                                    Complaint filed: January 26, 2021
23   BANK OF AMERICA, N.A., and DOES 1-30,
     inclusive,
24
                      Defendants.
25
     This document also relates to:               Case No. 3:21-cv-00699
26
     ROBERT L. WILSON, on behalf of himself and
27   all others similarly situated,
28

        DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
           APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1                      Plaintiff,                Judge: Hon. Vince Chhabria

 2          v.                                    Complaint filed: January 28, 2021

 3   BANK OF AMERICA, N.A., and DOES 1-20,
     inclusive,
 4
                        Defendants.
 5
     This document also relates to:               Case No. 3:21-cv-00743-VC
 6
     CHRISTOPHER MOSSON, on behalf of
 7   himself and all others similarly situated,
 8                      Plaintiff,
                                                  Judge: Hon. Vince Chhabria
 9          v.
                                                  Complaint filed: January 29, 2021
10   BANK OF AMERICA, N.A., and DOES 1-50,
     inclusive,
11
                        Defendants.
12
     This document also relates to:               Case No. 3:21-cv-00869-VC
13
     CLARA CAJAS, on behalf of herself and all
14   others similarly situated,
15                      Plaintiff,
                                                  Judge: Hon. Vince Chhabria
16          v.
                                                  Complaint filed: February 3, 2021
17   BANK OF AMERICA, N.A., and DOES 1-20,
     inclusive,
18
                        Defendants.
19

20

21

22

23

24

25

26

27

28

         DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
            APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1           Defendant Bank of America, N.A. (“Defendant” or “BANA”) submits this response to

 2   Plaintiffs Jennifer Yick, Roland Oosthuizen, and Rosemary Mathews’ (together, “Plaintiffs”)

 3   Motion to Consolidate Related Actions, Appoint Cotchett, Pitre & McCarthy, LLP and Altshuler

 4   Berzon LLP as Interim Co-Lead Counsel, and Proposed Executive Committee (the “Motion”).

 5                        MEMORANDUM OF POINTS AND AUTHORITIES

 6   I.      Introduction

 7           The lawsuits that Plaintiffs seek to consolidate (as well as several pending in other

 8   districts) relate to massive fraud targeting California’s unemployment benefits program that

 9   surged at the height of the COVID-19 pandemic. At a time when millions of Californians and

10   other Americans had lost their livelihoods and were relying on government assistance to make

11   ends meet, legions of criminals were exploiting this unprecedented crisis to target government

12   agencies like the California Employment Development Department (“EDD”), resulting in

13   hundreds of thousands of instances of fraudulent unemployment benefits claims, as well as

14   unauthorized access to unemployment benefits that had been distributed to legitimate claimants.

15   BANA, which had been retained by EDD to distribute unemployment benefits to qualifying

16   residents through prepaid debit cards, worked closely with EDD to address the diversion of sorely

17   needed unemployment benefits into the hands of criminals. BANA, in collaboration with EDD,

18   has taken a number of actions, such as freezing suspicious debit card accounts believed to have

19   been either the product of or affected by fraud, and establishing a series of fraud-prevention

20   measures to identify suspected fraudulent activity.

21           Plaintiffs do not dispute that fraud occurred or that it was rampant; indeed, Plaintiffs

22   allege that they, too, were victims of fraudulent and unauthorized activity on their accounts. See,

23   e.g., Yick Compl. ¶¶ 39–41. Instead, Plaintiffs blame BANA for the fraud, while at the same time

24   alleging that EDD’s and BANA’s fraud-prevention efforts were overbroad, resulting in some

25   legitimate accounts being frozen due to suspicion of fraud. See, e.g., McClure Compl. ¶ 20;

26   Willrich Compl. ¶ 59.

27           Because the eight putative class actions that Plaintiffs seek to consolidate involve similar

28   claims and facts, BANA agrees that consolidation for pre-trial purposes (including discovery,
                                                 1
          DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
             APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1   dispositive motions, and class certifications) is appropriate. However, BANA believes it would

 2   be premature to consolidate these matters for trial, as discovery will likely reveal a number of

 3   factual differences between the claims of each individual plaintiff that may make a consolidated

 4   trial unduly cumbersome or prejudicial.

 5          With respect to Plaintiffs’ proposal for an executive committee, BANA does not believe

 6   that a committee is necessary under these circumstances, where all of the cases to be consolidated

 7   involve a number of overlapping facts (except those specific facts that are relevant to each

 8   plaintiff’s individual account and/or transactions) and issues of law. Allocating responsibilities

 9   among ten different firms1 would defeat the purpose of consolidation, as the efficiencies achieved

10   by consolidation could easily be outweighed by the inefficiency of having ten firms involved in

11   strategy and decision-making.

12   II.    The Cases Should Be Consolidated for Pretrial Purposes Only

13          BANA agrees that consolidation of these putative class actions is appropriate for pretrial

14   purposes, given that each involves BANA’s efforts to protect against the large-scale fraud

15   directed at EDD and legitimate recipients of unemployment benefits. Each of the eight lawsuits

16   raises issues concerning BANA’s delivery of EDD benefits and its efforts to combat that fraud,

17   such as freezing debit card accounts suspected of fraud, and responding to claims of fraudulent

18   transactions. Therefore, discovery will no doubt overlap significantly, as each set of plaintiffs

19   will likely seek to depose BANA regarding the same or similar issues. Class certification and

20   dispositive motions in each case will also likely raise similar legal issues, as the claims asserted

21   by each set of plaintiffs largely overlap, and plaintiffs propose to certify a similarly defined class

22   in each case.

23          However, each plaintiff’s case may ultimately turn on the facts specific to their claim,

24   such as any evidence of fraud surrounding each account or transaction in dispute, and whether

25   accounts and any claims made on the accounts are legitimate. In addition to class certification

26   issues such differences may raise, it may not be appropriate to consolidate these eight cases for

27
     1
28     Plaintiffs ask the Court to appoint two firms as interim Proposed Lead Counsel, and eight other
     firms to serve on an executive committee.
                                                       2
        DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
             APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1   trial, where a consolidated trial could end up being eight separate mini-trials. Therefore, while

 2   BANA agrees that pre-trial consolidation is appropriate, BANA requests that the Court decline

 3   (for now) to issue a ruling with respect to consolidation for trial, in order to allow the parties to

 4   confer regarding this issue after discovery, class certification, and dispositive motions have been

 5   completed, and to submit additional briefing at that time if agreement cannot be reached. 2

 6   III.    An Executive Committee Is Not Necessary in This Case

 7           BANA does not oppose the appointment of Cotchett, Pitre & McCarthy LLP and

 8   Altshuler Berzon LLP as interim Co-Lead Counsel. And although it takes no issue with the

 9   qualifications of the other firms in Plaintiffs’ proposal, BANA does not believe that an eight-firm

10   executive committee is necessary or appropriate here, where the cases to be consolidated all bring

11   substantially similar legal claims, and a multi-tiered committee could lead to numerous

12   inefficiencies and likely significantly increased costs.

13           First, Plaintiffs do not point to any differences between the eight lawsuits that would

14   necessitate an eight-firm executive committee—or any committee at all. “Committees are most

15   commonly needed when group members’ interests and positions are sufficiently dissimilar to

16   justify giving them representation in decision making.” Manuel for Complex Litig., § 10.221.

17   The fact that there is more than one group of plaintiffs “is irrelevant if Plaintiffs’ interests are not

18   divergent or dissimilar.” Aberin v. Am. Honda Motor Co., Inc., 2017 WL 3641793, at *2 (N.D.

19   Cal. Aug. 24, 2017). Courts within this circuit routinely deny requests for appointment of

20   executive committees where a plaintiff fails to demonstrate that such an appointment is necessary.

21   See, e.g., Aberin, 2017 WL 3641793, at *2 (finding three-firm committee unwarranted where

22   “Plaintiffs have neither addressed nor demonstrated that the interests of the class diverge or are

23   dissimilar”); Kamakahi v. Am. Soc. for Reprod. Med., 2012 WL 892163, at *3 (N.D. Cal. Mar.

24   14, 2012) (declining to appoint a three-firm executive committee where plaintiff did not

25   2
       On February 8, 2021, BANA filed a Notice of Pendency of Other Actions or Proceedings
26   Pursuant to Local Rule 3-13 (Dkt. No. 22), notifying the Court of two actions pending in the
     Central District of California: (1) Chong v. Bank of America, 2:20-cv-10052 (C.D. Cal. Nov. 2,
27   2020) (Aenlle-Rocha, J.); and (2) Zoelle et al. v. Bank of America, N.A., 2:21-cv-00518 (C.D. Cal.
     Jan. 20, 2021) (Olguin, J). In addition, BANA wishes to alert the Court of a third matter pending
28   in the Eastern District of California that may involve similar questions of law and fact: Wiggins v.
     Bank of America, N.A., 2:21-cv-00319 (E.D. Cal. Feb. 18, 2021) (England, J.).
                                                        3
         DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
             APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1   “identif[y] any diverse interest among the parties”); Nicolow v. Hewlett Packard Co., 2013 WL

 2   792642, at *9 (N.D. Cal. Mar. 4, 2013) (declining to appoint an executive committee); In re

 3   Cathode Ray Tube (CRT) Antitrust Litig., 2008 WL 2024957, at *2 (N.D. Cal. May 9, 2008)

 4   (concluding that there was “no need for an executive committee at this time”); In re 5-Hour

 5   Energy Marketing v. Innovation Ventures, LLC, 2013 WL 12134144, at *2 (C.D. Cal. Nov. 8,

 6   2013) (concluding “it does not appear that there are different types of claims that could best be

 7   pursued by separately-appointed counsel.”).

 8          Plaintiffs have pointed to no divergence or dissimilarity in interests between the various

 9   groups of plaintiffs or the proposed classes. See Aberin, 2017 WL 3641793, at *2 (where there

10   are no divergent interests between the groups of plaintiffs, “an executive committee is not

11   necessary to protect class members’ interests in decision-making”). Indeed, it would be difficult

12   for Plaintiffs to do so, given that many of the current complaints contain lengthy sections that

13   appear to have been literally (and liberally) cut and pasted from one another. Compare, e.g., Yick

14   Compl. ¶¶ 1–6, 14–40, 46–54 with Cajas Compl. ¶¶ 1–6, 14–40, 46–54. Similarly, many of the

15   complaints describe the same proposed class. Compare Yick Compl. ¶ 68 with Wilson Compl.

16   ¶ 34 and Willrich Compl. ¶ 66.3 Given that it initially appears as if each named plaintiff falls

17   within the proposed class definitions in all of the complaints, these cases could have been brought

18   as a single lawsuit, managed by one set of class counsel, with no need for a committee. 4

19          Second, it is difficult to see how the interests of efficiency and economy would be served

20   by the appointment of a committee. It is well known that “[c]ommittees of counsel can

21   sometimes lead to substantially increased costs” and “unnecessary duplication of efforts.”

22   Manuel for Complex Litig., § 10.221. Indeed, Judge Breyer denied the appointment of a multi-

23   firm executive committee proposed by the Cotchett firm in part because of “the tendency of

24
     3
       Plaintiffs themselves contend that “all of the related actions are brought against Bank of
25   America on behalf of substantially the same proposed class” and “involve the same defendant and
     similarly defined classes, raise virtually identical legal and factual issues, and seek the same or
26   substantially similar relief.” Motion Brief at 1, 2.
     4
27    In addition, Plaintiffs all reside in California and the related cases were brought in the same
     district. Thus, the proposed executive committee members will play no “role in navigating any
28   differences due to jurisdiction, location, and law” that might justify their appointment. Mack v.
     LLR, Inc., 2018 WL 6038349, at *5 (C.D. Cal. Jan. 31, 2018).
                                                         4
        DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
             APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1   shared leadership structures to complicate, muddle, and otherwise bloat litigation.” Nicolow,

 2   2013 WL 792642, at *9. The cumbersome eight-firm executive committee proposed by Plaintiffs

 3   (in addition to two firms serving as Proposed Lead Counsel) would similarly complicate, muddle,

 4   and bloat this litigation. Under the proposed structure, there would be more law firms involved in

 5   the litigation than there are cases to be consolidated—an overly complicated arrangement that

 6   would undermine the very purpose of the proposed consolidation, creating numerous

 7   inefficiencies and adding significantly to the costs of both sides. The costs of coordination alone

 8   (e.g., conference calls and e-mails between Proposed Lead Counsel and the firms on the proposed

 9   executive committee) could far exceed the efficiency-savings of consolidation. It makes little

10   sense to consolidate eight cases only to turn around and divvy up responsibilities between just as

11   many different firms.

12           Plaintiffs cite to just three instances in which a court appointed a large multi-firm

13   executive committee like the one they propose. See Motion Brief at 13–14. But all three cases

14   are multi-district litigations that bear little resemblance to this case in size, complexity, or scope.

15   For example, in In re Volkswagen Litigation, plaintiffs brought hundreds of individual actions in

16   multiple district courts across multiple states. See Consolidated Consumer Class Action

17   Complaint, In re Volkswagen “Clean Diesel” Mktg., Sales Prac., and Prod. Liab. Litig., 3:15-

18   md-02672-CRB (N.D. Cal. Feb. 22, 2016) (ECF No. 1230). Here, in contrast, Plaintiffs propose

19   to consolidate only eight cases, all pending in the same district. Therefore, an eight-firm

20   executive committee is unnecessary—particularly in light of the qualifications of interim

21   Proposed Co-Lead Counsel, who are well-equipped to manage this case on their own—and would

22   create inefficiencies that could materially increase the costs of this case.

23   IV.     Conclusion

24           For the reasons stated above, BANA respectfully requests that the Court consolidate these

25   cases for pretrial purposes only. BANA further requests that the Court decline to appoint an

26   executive committee.

27

28
                                               5
        DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
           APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1   Dated: February 26, 2021          Respectfully Submitted,

 2

 3                                     By: /s/ Laura A. Stoll
                                           Laura A. Stoll
 4                                         LStoll@goodwinlaw.com
                                           GOODWIN PROCTER LLP
 5                                         601 South Figueroa Street, 41st Floor
                                           Los Angeles, California 90017
 6                                         Tel.: +1 213 426 2500
                                           Fax: +1 213 623 1673
 7
                                           DAVID ROSSITER CALLAWAY
 8                                         DCallaway@goodwinlaw.com
                                           GOODWIN PROCTER LLP
 9                                         601 Marshall Street
                                           Redwood City, California 94063
10                                         Tel.: +1 650 752 3100
                                           Fax: +1 650 853 1038
11
                                           BARRY W. LEE (SBN 088685)
12                                         bwlee@manatt.com
                                           MANATT PHELPS & PHILLIPS LLP
13                                         One Embarcadero Center, 30th Floor
                                           San Francisco, California 94111
14                                         Tel.: +1 415 291 7450
                                           Fax: +1 415 291 7474
15

16                                         Attorneys for Defendant BANK OF AMERICA, N.A.
17

18

19

20

21

22

23

24

25

26

27

28
                                              6
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
          APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the clerk of the court for the

 3   United States District Court for the Northern District of California by using the CM/ECF system

 4   on February 26, 2021. I further certify that all participants in the case are registered CM/ECF

 5   users and that service will be accomplished by the CM/ECF system. I certify under penalty of

 6   perjury that the foregoing is true and correct.

 7

 8    Executed:      February 26, 2021                     /s/ Laura A. Stoll
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               7
        DEFENDANT’S RESPONSE TO PLAINTIFFS’ MOTION TO CONSOLIDATE RELATED CASES AND TO
           APPOINT LEAD COUNSEL AND EXECUTIVE COMMITTEE, Case No. 3:21-cv-00376-VC
